Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 03/08/2022.  In the Amendment, applicant amended claims 1, 2, 11, 14 and 16.  There is no terminal disclaimer has filed, there the Examiner hereby respectfully maintains the rejection to claims 1-20 on the ground of non-statutory double patenting as being unpatentable over claims 1-14 of U.S. Patent 10,872,098.  
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-20 are pending.

Note That: the application would be allowable if applicant further clarify the detailing of each step of “added node and the new unique identifier with a remote tree data structure and a sync tree data structure, wherein the remote tree data structure represents a server state at the content management system and the sync tree data structure represents a last know synched state between the local tree data structure and the remote tree data structure”

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 12/10/2021, 03/08//2022, 04/21/2022 and 05/23/2022  has been considered (see form-1449, MPEP 609).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,872098.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 10,872,098 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application 16/991822. (See table below). 
		
Instant Application claim 1
Patent No. 10,872098 claim 1
A method comprising: 
adding a content item at a client device, the content item being associated with a user account at a content management system; 
determining, by a client application, that the content item does not have a unique identifier from the content management system, the client application being associated with the content management system; 


sending a request to the content management system, for a new unique identifier for the content item, the new unique identifier being defined by the content management system; 
receiving, from the content management system, the new unique identifier for the content item; 
sending, by the client application to the content management system, a request to verify a uniqueness of the new unique identifier at the content management system; 
receiving, by the client application, an indication that the new unique identifier is verifiably unique at the content management system; 
adding, by the client application, a node representing the content item to a data structure at the client device, the node being associated with the new unique identifier and the data structure representing a file system state at the client device for content items associated with the user account; 
uploading the content item with the new unique identifier to the content management system; and 
in response to successfully adding the node and uploading the content item, synchronizing, at the client device, the local tree data structure with the added node and the new unique identifier with a remote tree data structure and a sync tree data structure, wherein the remote tree data structure represents a server state at the content management system and the sync tree data structure represents a last know synched state between the local tree data structure and the remote tree data structure.
 A method comprising: 
adding a content item at a client device, the content item being associated with a user account at a content management system; 
determining, via a client application at the client device, whether the content item is related to a second content item, including determining whether the second content item was previously located at a path corresponding to the content item or has a name corresponding to the content item; 
when the content item is related to the second content item, reassigning a second unique identifier inherited from the second content item to the content item; when the content item is not related to the second content item, determining that the content item does not have a unique identifier from the content management system, the client application being associated with the content management system; sending a request to the content management system, for a new unique identifier for the content item, the new unique identifier being defined by the content management system; receiving, from the content management system, the new unique identifier for the content item; sending, by the client application to the content management system, a request to verify a uniqueness of the new unique identifier at the content management system;
 receiving, by the client application, a determination based on the request, the determination identifying the new unique identifier as verifiably unique at the content management system or not verifiably unique at the content management system; and 
when the new unique identifier is identified as verifiably unique at the content management system: adding, by the client application, a node representing the content item to a local tree at the client device, the node comprising the new unique identifier and the local tree representing a file system state at the client device for content items associated with the user account; 
uploading the content item with the new unique identifier to the content management system; and when the new unique identifier is identified as not verifiably unique at the content management system: removing the new unique identifier from the content item; and obtaining a second new unique identifier for the content item.


Claims 1-7 of Patent No. 10,872098 satisfies all the elements of claims 2-10 of the instant application, and as such, anticipates the claims of instant application. 

Instant Application claim 11
Patent No. 10,872098 claim 8
A non-transitory computer readable medium comprising instructions, the instructions, when executed by one or more processors, cause a client device to:
 add a content item at a client device, the content item being associated with a user account at a content management system; determine, by a client application, that the content item does not have a unique identifier from the content management system, the client application being associated with the content management system; 
send a request to the content management system, for a new unique identifier for the content item, the new unique identifier being defined by the content management system; 
receive, from the content management system, the new unique identifier for the content item; 
send, by the client application to the content management system, a request to verify a uniqueness of the new unique identifier at the content management system; 
receive, by the client application, an indication that the new unique identifier is verifiably unique at the content management system; add, by the client application, a node representing the content item to a data structure at the client device, the node being associated with the new unique identifier and the data structure representing a file system state at the client device for content items associated with the user account; 
upload the content item with the new unique identifier to the content management system; and 
in response to successfully adding the node and uploading the content item, synchronizing, at the client device, the local tree data structure with the added node and the new unique identifier with a remote tree data structure and a sync tree data structure, wherein the remote tree data structure represents a server state at the content management system and the sync tree data structure represents a last know synched state between the local tree data structure and the remote tree data structure.
 A non-transitory computer readable medium comprising instructions, the instructions, when executed by one or more processors, cause a client device to: store a content item associated with a user account at a content management system; determine, via a client application, whether the content item is related to a second content item, including determining whether the second content item was previously located at a path corresponding to the content item or has a name corresponding to the content item; when the content item is related to the second content item, reassign a second unique identifier inherited from the second content item to the content item; when the content item is not related to the second content item, determine that the content item does not have a unique identifier from the content management system, the client application being associated with the content management system; send, a request, to the content management system, for a new unique identifier for the content item, the new unique identifier being defined by the content management system; receive, from the content management system, the new unique identifier for the content item; send, by the client application to the content management system, a request to verify a uniqueness of the new unique identifier at the content management system; receive, by the client application, a determination identifying the new unique identifier as verifiably unique at the content management system or not verifiably unique at the content management system; and when the new unique identifier is identified as verifiably unique at the content management system: add, by the client application, a node representing the content item to a local tree at the client device, the node comprising the new unique identifier and the local tree representing a file system state at the client device for content items associated with the user account; upload the content item with the new unique identifier to the content management system; and when the new unique identifier is identified as not verifiably unique at the content management system: remove the new unique identifier from the content item; and obtain a second new unique identifier for the content item.



Claims 8-10 of Patent No. 10,872098 satisfies all the elements of claims 12-15 of the instant application, and as such, anticipates the claims of instant application. 

Instant Application claim 16
Patent No. 10,872098 claim 11
A computing device comprising: one or more processors; and at least one non-transitory computer readable medium having stored therein instructions which, when executed by the one or more processors, cause the computing device to: add a content item at a client device, the content item being associated with a user account at a content management system; determine, by a client application, that the content item does not have a unique identifier from the content management system, the client application being associated with the content management system; send a request to the content management system, for a new unique identifier for the content item, the new unique identifier being defined by the content management system; receive, from the content management system, the new unique identifier for the content item; send, by the client application to the content management system, a request to verify a uniqueness of the new unique identifier at the content management system; receive, by the client application, an indication that the new unique identifier is verifiably unique at the content management system; add, by the client application, a node representing the content item to a data structure at the client device, the node being associated with the new unique identifier and the data structure representing a file system state at the client device for content items associated with the user account; upload the content item with the new unique identifier to the content management system; and 
in response to successfully adding the node and uploading the content item, synchronizing, at the client device, the local tree data structure with the added node and the new unique identifier with a remote tree data structure and a sync tree data structure, wherein the remote tree data structure represents a server state at the content management system and the sync tree data structure represents a last know synched state between the local tree data structure and the remote tree data structure.
 A computing device comprising: one or more processors; and at least one non-transitory computer readable medium having stored therein instructions which, when executed by the one or more processors, cause the computing device to: store a content item associated with a user account at a content management system; determine, via a client application, whether the content item is related to a second content item, including determining whether the second content item was previously located at a path corresponding to the content item or has a name corresponding to the content item; when the content item is related to the second content item, reassigning a second unique identifier inherited from the second content item to the content item; when the content item is not related to the second content item, determining that the content item does not have a unique identifier from the content management system, the client application being associated with the content management system; send, a request, to the content management system, for a new unique identifier for the content item, the new unique identifier being defined by the content management system; receive, from the content management system, the new unique identifier for the content item; send, by the client application to the content management system, a request to verify a uniqueness of the new unique identifier at the content management system; receive, by the client application, a determination based on the request, the determination identifying the new unique identifier as verifiably unique at the content management system or not verifiably unique at the content management system; when the new unique identifier is identified as verifiably unique at the content management system: add, by the client application, a node representing the content item to a local tree at the computing device, the node comprising the new unique identifier and the local tree representing a file system state at the computing device for content items associated with the user account; and upload the content item with the new unique identifier to the content management system; when the new unique identifier is not identified as verifiably unique at the content management system: remove the new unique identifier from the content item; and obtain a second new unique identifier for the content item.


Claims 11-14 of patent No. 10,872098 satisfies all the elements of claims 17-20 of the instant application, and as such, anticipates the claims of instant application. 


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rian Hunter (US PGPUB 2014/0189355, hereinafter Hunter), in view of Whaley et al. (US PGPUB 2015/0186668, hereinafter Whaley) and further in view of Jewell et al. (US PGPUB 2018/0349408, hereinafter Jewell).
As per as claim 1, Hunter discloses:
(Currently Amended) A method comprising: 
 	adding a content item at a client device, the content item being associated with a user account at a content management system (Hunter, e.g., [0005], [0023], [0028-0029] and [0034], “…client software, which synchronizes, via a synchronization module at content management system, content in client device .sub.i's content item system with the content in an associated user account…synchronize any changes to content in a designated folder and its sub-folders, such as new, deleted, modified, copied, or moved content items or folders…”) (synchronize changes to content…new, deleted, modified = adding a content item at a client device);
 	determining, by a client application, that the content item does not have a unique identifier from the content management system, the client application being associated with the content management system (Hunter, e.g., [0005], [0030], [0049-0057], “…Client device can include GUID generator…generate proposed GUIDs for local content item operations that require a new GUID…maintain the canonical GUID records…”);
  	sending a request to the content management system, for a new unique identifier for the content item, the new unique identifier being defined by the content management system (Hunter, e.g., [0005-0006] and [0049-0057], “…Client device can generate proposed GUIDs for local content item operations that require a new GUID… GUID generator may be accepted or replaced by content management system…”) (sending a request for new/replace unique identifier)), [0104], “…request is associated with credentials for a user account associated with the content item at the content management system…”);
receiving, from the content management system, the new unique identifier for the content item (Hunter, e.g., [0048-0057], “… asynchronous client interface for client devices to access content items through content management system …any GUIDs proposed by GUID generator  may be accepted or replaced by content management system…”); 
 	sending, by the client application to the content management system, a request to verify a uniqueness of the new unique identifier at the content management system (Hunger, e.g., [0071] and [104], “…generate new unique identifiers…”); 
 	receiving, by the client application, an indication that the new unique identifier is verifiably unique at the content management system (Hunter, e.g., [0029-0034] and [00071-0073], “…generate new unique identifiers…updating content management system…”); 
 	adding, by the client application, a node representing the content item to a local tree data structure at the client device, wherein the node includes the new unique identifier and the local tree data structure representing a file system state at the client device for content items associated with the user account (Hunter, e.g., [0029-0034], “…content management system can store the content items in the same folder hierarchy as they appear on client device…content management system can store the content items in its own order, arrangement, or hierarchy…”); 
 	uploading the content item with the new unique identifier to the content management system (Hunter, e.g., figs. 9-10, associating with texts description, [abstract], [0005-0006] and [0047-0049], “…synchronize content items stored in data storage and GUIDs associated with the content items. Client device can include an operating system that maintains unique identifiers for the content items according to an operating system schema that may be different from the GUIDs maintained for use with content management system …”) (synchronize content items = uploading the content) and further see [0035], “…Changes or updates to content in the content storage…uploading a new version of a content item…associated with the user's account.”); and
 	To make records clearer regarding to the features of “verify a uniqueness of the new unique identifier at the content management system” (although as stated above Hunter discloses the features of unique identifier is verifiably unique at the content management system (Hunter, e.g., [0029-0035])).
	However Whaley, in an analogous art, discloses “verify unique identifier at the content management system” (Whaley, e.g.., [abstract], [0010-14], [0037], [0087-0090], “…synchronization server that verifies access to the volume by the first client and includes the commit record in a change set containing a set of commit records…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Whaley and Hunter to prevent an attacker if the attacker steals authentication credentials for accessing the data on cloud storage and/or reads packets containing the data during writing of the data to cloud storage and/or reading of the data from cloud storage and to archiving in ensure authorization right to access the file/data (Whaley, e.g., [0006-008]).
	The combination of Whaley and Hunter disclose “uploading the content item with the new unique identifier to the content management” (Hunter, e.g., figs. 9-10, associating with texts description, [abstract], [0005-0006] and [0047-0049] and verify adding the node and uploading the content item (Whaley, e.g.., [abstract], [0010-14], [0037], [0087-0090]).
	To further clarify the claim language of “in response to successfully adding the node and uploading the content item, synchronizing, at the client device, the local tree data structure with the added node and the new unique identifier with a remote tree data structure and a sync tree data structure, wherein the remote tree data structure represents a server state at the content management system and the sync tree data structure represents a last know synched state between the local tree data structure and the remote tree data structure”.
	However Jewell, in an analogous art, discloses “in response to successfully adding the node and uploading the content item, synchronizing, at the client device, the local tree data structure with the added node and the new unique identifier with a remote tree data structure and a sync tree data structure, wherein the remote tree data structure represents a server state at the content management system and the sync tree data structure represents a last know synched state between the local tree data structure and the remote tree data structure`” (Jewell, e.g., [0029-0034] and [0042], 0047], “…synchronize locally accessible content with a remote repository… a content management system for managing data content stored on a remote content management server and a client computing device that can synchronize content between the content management server and the client device…a synchronization manager that manages synchronization between the client computing device and the content management server. The synchronization manager is configured to selectively synchronize data resources between the client device and the content management server…selective synchronization can allow a user to maintain synched and non-synched data resources together in the same container of a content navigation hierarchy…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Jewell, Whaley and Hunter allows users to selectively synchronize locally accessible content with a remote repository to advance in managing of content by controlling access, editing, updating, versioning (Jewell, e.g., [0004-0008]).

As per as claim 2, the combination of Jewell, Whaley and Hunter disclose:
The method of claim 1, sending a request to the content management system further comprising:
 	receiving a determination that a first unique identifier is not verifiably unique at the content management system (Hunter, e.g., [0005-0006], [00047-0053] and [0083]); 
 	removing the first unique identifier from the content item (Hunter, e.g., [0005-0006], [00047-0053] and [0083]); and 
 	after removing the first unique identifier from the content item, obtaining the new unique identifier for the content item (Hunter, e.g., [0048-0057], “…a synchronous client interface and an asynchronous client interface for client devices to access content items through content management system…any GUIDs proposed by GUID generator may be accepted or replaced by content management system…”).

As per as claim 3, the combination of Jewell, Whaley and Hunter disclose:
The method of claim 2, wherein obtaining the new unique identifier comprises determining that the content item should inherit the new unique identifier from a second content item previously associated with at least one of a path corresponding to the content item or a name corresponding to the content item (Hunter, e.g., [0005], [0040] and [0068-0074], “…Content management system can accomplish a simple restore operation according to an API…”) and further (Whaley, e.g., [0012-14], [0054-0058]).

As per as claim 4, the combination of Jewell, Whaley and Hunter disclose:
The method of claim 3, further comprising: 
 	determining that the second content item was previously located at the path corresponding to the content item (Hunter, e.g., [0005], [0040] and [0068-0074]) and (Whaley, e.g., [0012-14], [0054-0058]); and 
 	in response to determining that the second content item was previously located at the path corresponding to the content item, determining that the content item should inherit the new unique identifier from the second content item (Hunter, e.g., [0005], [0040] and [0068-0074]) and (Whaley, e.g., [0012-14], [0054-0058]).

As per as claim 5, the combination of Jewell, Whaley and Hunter disclose:
The method of claim 4, further comprising: in response to determining that the content item should inherit the new unique identifier from the second content item, reassigning the new unique identifier from the second content item to the content item (Hunter, e.g., [0005], [0040] and [0068-0074], “…generate new unique identifiers…updating content management system…”) and (Whaley, e.g., [0012-14], [0054-0058]).

As per as claim 6, the combination of Jewell, Whaley and Hunter disclose:
The method of claim 5, wherein reassigning the new unique identifier from the second content item to the content item comprises: 
 	determining that the new unique identifier is assigned to the second content item as a respective unique identifier of the second content item (Hunter, e.g., [0005], [0040] and [0068-0074]) and (Whaley, e.g., [0012-14], [0054-0058]); 
 	extracting the new unique identifier from the second content item (Hunter, e.g., [0005], [0040] and [0068-0074]) and (Whaley, e.g., [0012-14], [0054-0058]); and associating the new unique identifier with the content item (Hunter, e.g., [0005], [0040] and [0068-0074]) and (Whaley, e.g., [0012-14], [0054-0058]).

As per as claim 7, the combination of Jewell, Whaley and Hunter disclose:
The method of claim 6, further comprising appending the new unique identifier to the content item as an extended attribute (Hunter, e.g., fig. 2, associating with texts description, [0005-0006], [0077-0081], “…create and initialize new objects representing files to be synchronized, which have not been seen before…”) and (Whaley, e.g., [0012-14], [0054-0058]). 

As per as claim 8, the combination of Jewell, Whaley and Hunter disclose: The method of claim 1, wherein obtaining the new unique identifier comprises: 
 	 requesting, via the client application, the new unique identifier for the content item from the content management system (Hunter, e.g., [0047-0048], [0083], [0089-0090], “…content management system can implement GUIDs for stored content items, such as files. Client devices can include a client application that communicates…with content management system 106 to synchronize content items stored in data storage and GUIDs associated with the content items. Client device can include an operating system that maintains unique identifiers for the content items according to an operating system schema that may be different from the GUIDs maintained for use with content management system…a synchronous client interface and an asynchronous client interface for client devices to access content items through content management system. Content management system can also include a GUID generator, and a GUID processor for resolving GUID conflicts for GUIDs generated by the various client devices 102 in an asynchronous access model…”); 
 	receiving, via the client application, the new unique identifier for the content item from the content management system (Hunter, e.g., [0047-0048], [0083], [0089-0090]); and 
 	associating, via the client application, the new unique identifier with the content item (Hunter, e.g., [0047-0048], [0083], [0089-0090]).

As per as claim 9, the combination of Jewell, Whaley and Hunter disclose:
The method of claim 8, wherein associating the unique identifier with the content item comprises writing the unique identifier to the content item as an extended attribute of the content item (Hunter, e.g., fig. 2, associating with texts description, [0005-0006], [0077-0081], “…create and initialize new objects representing files to be synchronized, which have not been seen before…”) and (Whaley, e.g., [0012-14], [0054-0058]). 

As per as claim 10, the combination of Jewell, Whaley and Hunter disclose:
The method of claim 1, wherein obtaining the new unique identifier comprises: 
 	 identifying a path associated with the content item (Hunter, e.g., [0005], [0040] and [0068-0074]) and (Whaley, e.g., [0012-14], [0054-0058]); 
 	determining a previous path associated with a second content item matches the path associated with the content item (Hunter, e.g., [0005], [0040] and [0068-0074]) and (Whaley, e.g., [0012-14], [0054-0058]); 
 	in response to determining the previous path associated with the second content item matches the path associated with the content item, determining that the content item comprises a version of the second content item being resurrected or moved to the path associated with the content item (Hunter, e.g., [0005-0006], [0033-0034], [0040] and [0068-0074], “…content storage 160 can store content items more efficiently, as well as provide the ability to undo operations, by using a content item version control that tracks changes to content items, different versions of content items (including diverging version trees), and a change history. The change history can include a set of changes that, when applied to the original content item version, produce the changed content item version…”) and (Whaley, e.g., [0012-14], [0043], [0053-0058]);
based on determining that the content item comprises the version of the second content item, determining that the content item should inherit a first unique identifier from the second content item (Hunter, e.g., [0005], [0040] and [0068-0074]) and (Whaley, e.g., [0012-14], [0054-0058]); and 
 assigning the first unique identifier from the second content item to the content item (Hunter, e.g., [0005], [0040] and [0068-0074]) and (Whaley, e.g., [0012-14], [0054-0058]).

Claims 11-15 are  essentially the same as claims 1-10 except that they set forth the claimed invention as computer readable medium rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-10.

Claims 16-20 are essentially the same as claims 1-10 except that they set forth the claimed invention as computer device rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-10.
Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 03/08/2022 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to creating a new unique identifiers for synchronize of content items.

a.  Koorapati et al. (US PGPUB 2017/0124170, hereafter Koorapati); “synchronization Protocol for Multiple-Premises Hosting of Digital Content Item” disclose “synchronization protocol for multi-premises hosting of digital content items which allow uploading any content item blocks of the content item to the target block server”.
Koorapati also teaches uploads the content item and synchronize [0075-0076]).
Koorapati further teaches dded node and the new unique identifier [0096-0100]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/Primary Examiner, Art Unit 2163